PER CURIAM.
The sole issue presented to this Court is whether the trial court erred in failing to instruct the jury on the lesser included offense of misdemeanor breaking or entering. The Court of Appeals found no error in the trial. Having carefully reviewed the majority opinion of the Court of Appeals, the dissent, the briefs and authorities on this issue, we conclude that the result reached and the legal principles applied by the Court of Appeals are correct. Consequently, the majority opinion of the Court of Appeals is
Affirmed.